PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/434,314
Filing Date: 8 Apr 2015
Appellant(s): TELEFONAKTIEBOLAGET L M ERICSSON (PUBL)



__________________
Marc Macenko
Reg. No. 71,261
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/2/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 1/7/2021 from which the appeal is taken is being maintained by the examiner.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Response to Argument
D. Claims 1, 13, 15, 17, 26, 36, 38, 40, and 43 Are Patentable Over Ford and Zhang
	
	Appellant argues that (page 11) the combination of Ford and Zhang fails to teach at least “receiving, from a user equipment, an indication that a limitation of volume charged packet data services is required for the user equipment’’ and “the node preventing transmission of packet data traffic associated with the volume charged packet data services and allowing transmission of packet data traffic associated with one or more other packet data services. 
	1. Combination of Ford and Zhang fails to teach “receiving, from a user equipment, an indication that a limitation of volume charged packet data services is required for the user equipment”
	Examiner respectfully disagrees. The above limitation is taught by Ford as discussed in  the BPAI decision dated 2/22/2022 on pages 9-11.
	In the above claim limitation interpreting claim 1, as requiring that the claimed “indication that a limitation of volume charged packet data services is required” is broadly interpreted as  the transmission of volume charged packet data, itself, as constituting the indication that a limitation of volume charged packet data services is required. 
	
	Appellant argues that (Page 12, lines 14-20), Ford does not teach any distinction between “packet data traffic associated with the volume charged packet data services” and “packet data traffic associated with one or more other packet data services” and certainly does not teach “the node preventing transmission of packet data traffic associated with the volume charged packet data services and allowing transmission of packet data traffic associated with one or more other packet data services as required by claim 1”.
	It is to be note that appellant’s specification P[0074], recites the following:
[0074] At step 610, the node receives an indication from a UE, e.g., from the UE 10. The indication indicates that a limitation of volume charged packet data services is required for the UE. The indication may indicate that none of the volume charged packet data services are allowed for the UE, such as the above-mentioned “data off” indication. Alternatively, the indication may indicate that none of the volume charged packet data services are allowed while the UE 10 is roaming, such as the above-mentioned “data off when roaming” indication. In some implementations, the indication may further indicate one or more access networks in which the indication is applicable, e.g., that the indication is applicable for LTE access networks, but not for 2G or 3G access networks. The volume charged services may for example correspond to services of an IMS of the wireless communication system. The node may receive the indication in a request of a procedure for attaching the UE to the wireless communication network. Alternatively or in addition, the node may receive the indication in a request of a procedure for configuring packet data network connectivity between the UE and the wireless communication network.

	Therefore, Appellant’s specification recites, other than LTE but 2G or 3G are considered as other packet data services. Also, Appellant’s Volume based monitoring is not related to any specific time limit.
	Ford discloses that the packet-data network can be a wired or wireless computer network(Ford: col. 17, lines 52-54). Therefore, considered as other packet data services.
	Ford also teaches (col. 4, lines 7-13) deployment of volume based network policies across computer network that includes monitoring network utilization of users to detect  events such as exceeding a data transfer allotment of threshold.
	Ford also enforces thresholds by degrading or denying network access(For: col. 4, lines 13-16).
	Ford’s network usage monitor 184 corresponds to the claimed wireless node of a communication network(Ford col. 12, lines. 46-65, FIG. 6.). Ford’s usage monitor 184 receives requests for network data from a user. If a user’s network utilization allotment exceeds a threshold value, “the event monitor 184 triggers event module 186 to perform a predefined set of
actions in response.” (col 12, lines. 59-61). As such, the user’s network data usage, itself, reasonably can be interpreted as serving as the indication that a limitation of volume charged packet data services is required by receiving the user equipment’s continued data volume charged data packet requests.
	Furthermore, Ford also discloses that after a student exhausts a data allotment, network traffic related to entertainment is denied, while non-entertainment data is allowed(Ford: col. 16, lines. 28-37). Ford’s disclosure of blocking transmission of entertainment data while allowing transmission of non-entertainment data after a data threshold is reached corresponds to “depending on the received indication, the node preventing transmission of packet data traffic associated with the volume charged packet data services and allowing transmission of packet data traffic associated with one or more other packet data services,” as recited in claim 1.
Thus, Ford discloses the above cited limitations of independent claim 1. 

2. Combination of Ford and Zhang fails to teach “receiv[ing] the indication in at least one of: (A) a procedure for attaching the user equipment to the wireless communication network; and (B) a procedure for configuring packet data network connectivity between the user equipment and the wireless communication network?
	Zhang teaches wherein the node receives the indication in one of (A) a procedure for attaching the user equipment to the wireless communication network and (B) a procedure for configuring packet data network connectivity between the user equipment and the wireless communication network(claim 1; also item 202, access request from an access device where the service volume request carries a requested service; service change request).
Here, the request is for attaching the user equipment to the wireless communication network.
	Zhang further teaches (in col. 7, lines 15-20) the following: 
In a specific implementation process, the exception condition of forced offline may be that the current tariff is higher than the tariff applied after the tariff switch point. For example, the service is charged before the tariff switch point but is free of charge after the tariff switch point, the tariff is zero after the tariff switch point. The merit of such an exception condition of forced offline lies in simplicity of processing. Because the scenario where the service is charged before the tariff switch point and is free of charge after the tariff switch point is very common, such an exception condition of forced offline can meet requirements of many operators.
	Zhang is making use of the free service tariff switch point and the used volume is based on both volume and real time. 
	Zhang further teaches online access request (step 412 in Fig.4; which is the system diagram of flow chart in Fig. 2), where the online access request includes  volume information  VUATS 1M and VQ = 9M and also in col.12, lines 1-10 where VQ = volume quota and VUATS is volume used after tariff switch). This online access request is indication of attaching user equipment to the communication network which is change in volume charged services required for the user equipment in view of the volume 1M used after the tariff switch point(tariff is zero after the tariff switch point).  Therefore, attach request from the user equipment includes change in services required for the user equipment (reduced volume to be considered for Tariff;  based on time and tariff switch point) which is different from the purely volume based service charges(which is volume charged packet data service) without including Tariff Switch Point. This reads on other packet data services different from the conventional volume based charged packet data service which is purely based on volume without consideration of time and Tariff Switch Point.
	Therefore, Zhang’s access request by the user equipment includes indication that a limitation of volume charged packet data service which is based on Tariff switch point.
	Appellant argues that (page 13, lines 6-13) the following:
	Zhang teaches a device that requests a specific amount of data (“credit control request’). The specific examples of Zhang involve the device asking for more than it is allowed and being allocated a smaller amount. Not only does this fail to teach the features of claim 1, Zhang teaches against the features of claim 1. Specifically, the system in claim 1 would allow more data, but the wireless device is requesting that less data be allowed to avoid fees. In contrast, Zhang teaches a device that wants more data than it is allowed to have. As such, the combination of Ford and Zhang would result in features opposite to those in claim 1. 
	In response examiner respectfully submits that Zhang is teaching attach request from the user equipment includes change in services required for the user equipment (reduced volume is considered for calculating Tariff which is based on time and tariff switch point) which is different from the purely volume based service charges(which is volume charged packet data service) without consideration of Tariff Switch Point. Therefore, Zhang is teaching other packet data services different from the conventional volume based charged packet data service which is purely based on volume without consideration of time and Tariff Switch Point.
	Therefore Zhang  is not teaching against the features of claim 1.
	Zhang is further teaching a access service request which is not just based on volume only based charging but based on the time of usage which includes Tariff Switch Point.
	Therefore, it is not the opposite of the features cited in claim 1.
	For example if 10 M data used but only 9 M is used before Tariff switch point the indication that (step 412 in Fig.4; which is the system diagram of flow chart in Fig. 2, where the online access request includes  volume information  VUATS 1M and VQ = 9M and also in col.12, lines 1-10 where VQ = volume quota and VUATS is volume used after tariff switch) a service request includes the limitations of the packet data service that would take into account only the usage before the Tariff switch point.

E. Claims 2, 18, 27, and 44 Are Patentable Over Ford, Zhang, and Li	
	Ford in view of Zhang teaches indication being sent from the user equipment indicating a limitation of volume charged packet data services is required as indicated above in the discussion with respect claim 1. Therefore, the indication clearly shows that volume charged packet data services is required.
	Therefore, Examiner respectfully submits that the rejection of claims 2, 18, 27, and 44 as being unpatentable over Ford in view of Zhang and Li is proper for reasons similar to those discussed with respect to the rejection of claim 1.
F. Claims 5, 24, 30, and 50 Are Patentable Over Ford, Zhang, and Eggleston
	Appellant argues that(page 15, lines 11-16), there is no teaching of a packet filter that “blocks” these transfers while “the packet data traffic associated with the one or more other packet data services. As such, Eggleston fails to remedy the deficiencies of Ford and Zhang. 
	Examiner respectfully disagrees. Eggleston teaches only desired data transfers (i.e., those meeting user defined filters) are communicated over the expense-bearing networks between the remote unit and communication server. Eggleston further teaches filtering based on size and therefore blocks those services that are exceeding the size(col. 14, lines 1-15).
G. Claim 31 is Patentable Over Ford, Zhang, Eggleston, and Wei
	Ford in view of Zhang teaches indication being sent from the user equipment indicating a limitation of volume charged packet data services is required as indicated above in the discussion with respect claim 1. Claim 26 is similar in scope as claim 1.
	Therefore, Examiner respectfully submits that the rejection of claim 31 as being unpatentable over Ford in view of Zhang, Eggleston and Wei is proper for reasons similar to those discussed with respect to the rejection of claim 1.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
Conferees:
/NIZAR N SIVJI/Primary Examiner, Art Unit 2647       


                                                                                                                                                                                                 /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.